                 Case 3:20-bk-02652-JAF           Doc 25   Filed 12/11/20      Page 1 of 3


                               UNITED STATES BANKRUPTCY COURT
                                  MIDDLE DISTRICT OF FLORIDA
                                    JACKSONVILLE DIVISION

IN RE:

Bradford Scruggs Way aka Brad Way and
Mary Katherine Deen Way aka Katherine
D. Way
                                              CASE NO. 3:20-bk-02652-JAF
                                              CHAPTER 7
         Debtor(s).
                                              /

                  CREDITOR’S RESPONSE TO TRUSTEE’S MOTION TO SELL
                     12863 JEBB ISLAND CIR S, JACKSONVILLE, FL 32224-7922

         Creditor, WELLS FARGO BANK, N.A., by and through its undersigned attorney, files its
Response to the Trustee’s Motion to Sell [DE-23] and as grounds thereto states as follows:
         1. On September 8, 2020, Bradford Scruggs Way and Mary Katherine Deen Way, filed a
voluntary petition pursuant to Chapter 13 of the Bankruptcy Code.
         2. Secured Creditor has a security interest in the Debtor's real property located at 12863 Jebb
Island Cir S, Jacksonville, FL 32224-7922 (the “Property”), which is more particularly
described as:
         LOT 15, BLOCK 28, JACKSONVILLE GOLF & COUNTRY CLUB UNIT FOUR-A,
         ACCORDING TO THE PLAT THEREOF AS RECORDED IN PLAT BOOK 46, PAGES 45, 45A
         THROUGH 45D, INCLUSIVE OF THE CURRENT PUBLIC RECORDS OF DUVAL COUNTY,
         FLORIDA.

         3. Further, and more specifically, Secured Creditor holds an interest in the Property by
virtue of that certain mortgage, executed by the Debtors and properly recorded on December 15, 2010,
in the Official Records of Duval County, Florida at Book 15457 at Page 1499.
         4. On December 7, 2020, the Trustee filed a Motion to Sale [DE-23] (“Motion”) requesting
permission from the Court to sell the Property.
         5. Secured Creditor does not necessarily oppose the granting of the Motion to Sell, but
respectfully requests that: (a)any order provide that secured creditor will be paid in full subject to a
proper payoff; (b) the Trustee’s sale of the Property be explicitly conditioned on obtaining Secured
Creditor’s written consent at or prior to closing; (c) that all proceeds from the sale (if consented to by
Secured Creditor), less realtor fees and typical and customary closing costs, shall attach to

1000005754
                Case 3:20-bk-02652-JAF          Doc 25     Filed 12/11/20     Page 2 of 3


Secured Creditor’s lien at the time of the sale and shall not become property of the Debtors’
bankruptcy estate nor be subject to distribution by the trustee; and (d) deadline for the sale closing
and receipt of funds should be within 90 days from the date of the order.
       6. Absent the aforementioned conditions, Secured Creditor does not consent to the sale
of the Property for an amount that is less than the entire amount of its lien. Secured Creditor avers
that, pursuant to § 363(f), the Trustee may not conduct a “short sale” of the Property without Secured
Creditor’s express consent.
       7. Secured Creditor reserves the right to supplement this Response as necessary.


       WHEREFORE, Secured Creditor respectfully requests that this Honorable Court grant the
Motion to Sell under the aforementioned conditions and restrictions or, in the alternative, deny the
Trustee’s Motion.



                                              eXL Legal, PLLC
                                              Alejandro Martinez-Maldonado, Esq.
                                              12425 28th Street North, Suite 200
                                              St. Petersburg, FL 33716
                                              Telephone No. (727) 536-4911
                                              Email Address: bk@exllegal.com
                                              Attorney for the Movant

                                              By: /s/ Alejandro G. Martinez-Maldonado
                                              Alejandro Martinez-Maldonado
                                              FLBN 108112




1000005754
              Case 3:20-bk-02652-JAF        Doc 25    Filed 12/11/20     Page 3 of 3



                                  CERTIFICATE OF SERVICE

       I HEREBY CERTIFY THAT a true and correct copy of the foregoing was furnished on
December 11, 2020 , by U.S. Mail and/or electronic mail via CM/ECF to:
JASON A BURGESS                                  ANGELA M SCOTT
1855 MAYPORT ROAD                                1855 MAYPORT ROAD
ATLANTIC BEACH, FL 32233                         ATLANTIC BEACH, FL 32233

GREGORY L ATWATER, TRUSTEE                       EUGENE H JOHNSON
P.O. BOX 1865                                    JOHNSON LAW FIRM, P.A.
ORANGE PARK, FL 32073                            100 N. LAURA STREET, SUITE 701
                                                 JACKSONVILLE, FL 32202

UNITED STATES TRUSTEE - JAX 13/7
GEORGE C YOUNG FEDERAL BUILDING
400 WEST WASHINGTON STREET, SUITE 1100
ORLANDO, FL 32801

       The parties identified below were served on December 11, 2020 by U.S. Mail.

BRADFORD SCRUGGS WAY
12863 JEBB ISLAND CIRCLE SOUTH
JACKSONVILLE, FL 32224-7922


MARY KATHERINE DEEN WAY
12863 JEBB ISLAND CIRCLE SOUTH
JACKSONVILLE, FL 32224-7922



                                           eXL Legal, PLLC
                                           Alejandro Martinez-Maldonado, Esq.
                                           12425 28th Street North, Suite 200
                                           St. Petersburg, FL 33716
                                           Telephone No. (727) 536-4911
                                           Email Address: bk@exllegal.com
                                           Attorney for the Movant

                                           By: /s/ Alejandro G. Martinez-Maldonado
                                           Alejandro Martinez-Maldonado
                                           FLBN 108112




1000005754
